           Case 7:16-cv-08898-PED Document 28 Filed 03/26/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  KEITH CHISOLM
                                         Plaintiff',
                                                                           DISMISSAL
                 - again'.l - | WITH PREJUDICE

                                                                     16 Civ. 8898 (FED)


  BLY THDALE CHILDREN'S HOSPH At., ET AL.,

                                        Defendants.


 PAUL E. DAVISON, U.S.M.J.;


        By letter dated February 28, 2019, the parties seek this Court's approval to dismiss, with


prejudice pursuant to Cheeks v. Freeporl Pancake House. Inc,, 796 F.3d 199, 206 (2d Cir. 2015),


this action to recover alleged unpaid overtime wages pursuant to the Fair Labor Standards Act


("KLSA ) and the New York Labor Law. [Dkt. 26, ] As the basis for dismissal, parties report that

documents divulged during discovery demonstrate that plaintiff received all the compensation he


was entitled to, including ovcrlime compensation. Id, Because the parties have agreed to


dismiss of this FLSA action in conjunction with a separate, confidentia! settlement of a related


discrimination and retaliation action entitled Chisolm v. Blythcdale Children's Hospital. et al.,


] 7 Civ. 3358 (FED), the Court directed the parties to submit their otherwise confidential

agreement in the discrimination case to the Courl for in camera inspection. [Dkt. 27,] By letter


dated March 19, 2019, the parties have done so.


       Having reviewed in camera the settlement agreement in the companion case, the Court is


satisfied that there is no evidence of collusion or other impropriety. Under the unique


circumstances presented, dismissal of the FLSA claims is fair and reasonable. Accordingly, this
        Case 7:16-cv-08898-PED Document 28 Filed 03/26/19 Page 2 of 2




action is DISMISSED WITH PREJUDICE.

Dated: March 26, 2019
       White Plains, New York
                                         SO ORDERED


                                              ^--^:.


                                         PaulB^avisonJJ.S.MJ.
